Exhibit 10.2

RESTRICTED STOCK AWARD AGREEMENT

      Name of Grantee: Dr. Ronald Shape
Restricted Stock: 25,000
  Grant Date: March 19, 2010
Fair Market Value on the Date of Grant (Per Share): $10.00/share
 

This Restricted Stock Award Agreement (this “Agreement”) is made effective as of
March 19, 2010 by and between National American University Holdings, Inc., a
Delaware Corporation (the “Company”), and Dr. Ronald Shape, an employee of the
Company (the “Grantee”). The Restricted Stock Award represents a transfer of
shares of common stock of the Company, $0.0001 par value (“Common Stock”).

1. Restricted Stock Award. The Company hereby grants to the Grantee 25,000 of
the Company’s authorized but unissued shares of Common Stock (the “Shares”). The
Shares are subject to certain restrictions with respect to ownership and
transferability, as set forth in this Agreement.

2. Restrictions. The Grantee shall be prohibited from selling, assigning,
transferring, pledging, encumbering or otherwise disposing of the Shares, except
by will or the laws of descent and distribution, and the Shares shall be subject
to forfeiture unless and until the Shares vest as provided in Section 3 (the
“Restrictions”).

3. Performance Targets. The Shares will vest according to the following
schedule.

(a) For the fiscal year ending May 31, 2010, if the Company experiences a Net
Profit of 10% or more of the Gross Profit and the Grantee is employed with the
Company as of May 31, 2010, the Restrictions on 8,333 Shares shall lapse and the
Shares will no longer be subject to the Restrictions. If the Performance Target
is not met, any unvested Shares shall be rolled over and shall be eligible for
vesting in the next fiscal year.

(b) For the fiscal year ending May 31, 2011, if the Company experiences a Net
Profit of 10% or more of the Gross Profit and the Grantee is employed with the
Company as of May 31, 2011, the Restrictions on 8,333 Shares and, if applicable,
any Shares rolled over from the previous fiscal year, shall lapse and the Shares
will no longer be subject to the Restrictions. If the Performance Target is not
met, any unvested Shares shall be rolled over and shall be eligible for vesting
in the next fiscal year.

(c) For the fiscal year ending May 31, 2012, if the Company experiences a Net
Profit of 10% or more of the Gross Profit and the Grantee is employed with the
Company as of May 31, 2012, the Restrictions on 8,334 Shares and, if applicable,
any Shares rolled over from the previous fiscal year(s), shall lapse and the
Shares will no longer be subject to the Restrictions. If the Company does not
achieve such performance target, all unvested Shares shall be automatically and
immediately forfeited.

4. Cash Bonus for Taxes. At such time as the Grantee vests in the Shares, the
Company will pay the Grantee a cash bonus sufficient to pay any federal or state
income or employment taxes associated with the vesting of the Restricted Stock.

5. Calculation of Performance Target. The calculation of Net Profit and Gross
Profit shall be determined as provided in the Employment Agreement between the
Company and the Grantee.

6. Termination Upon Death or Disability. If the Grantee’s employment is
terminated as a result of death or disability during a fiscal year, the
employment requirement for the fiscal year in which employment is terminated as
a result of death or disability (but no other fiscal year) shall be deemed to be
satisfied. If the performance target is otherwise met for that fiscal year, the
Grantee will vest in the Shares for such fiscal year as otherwise provided in
this Agreement. For purposes of this Agreement, termination as a result of
disability shall mean a termination as a result of the Grantee being unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment expected to result in death or that
is expected to last for a continuous period of not less than 12 months.

 

1



--------------------------------------------------------------------------------



 



7. Other Termination. If either the Grantee or the Company terminates the
employment relationship between the Grantee and the Company for any reason other
than for death or disability, regardless of whether such termination is with or
without cause or good reason, all unvested Shares shall be forfeited effective
immediately upon such termination.

8. Withholding Taxes. The Grantee is responsible to promptly pay any Social
Security, Medicare, federal, state, and local taxes due, including, but not
limited to, those due as a result of the vesting of Shares under this Agreement.
The Company and its subsidiaries are authorized to deduct from any payment to
the Grantee any such taxes required to be withheld.

9. Beneficiary Designation. The Grantee may designate a beneficiary to receive
payments that may be due in the event of death. Any beneficiary may be named and
the Grantee may change his beneficiaries at any time by submitting a written
designation form to the Company.

10. No Employment Contract. Nothing contained in this Agreement creates any
right to the Grantee’s continued employment or otherwise affects the Grantee’s
status as an employee at will. The Grantee hereby acknowledges that the Company
and the Grantee each have the right to terminate the Grantee’s employment at any
time for any reason or for no reason at all, subject only to the terms of any
written Employment Agreement between the Grantee and the Company or its
subsidiaries.

11. Status of Participant. Upon issuance of the Shares, the Grantee will be
recorded as a registered stockholder of the Company with respect to the Shares.
The Company will promptly provide to the Grantee written confirmation of such
issuance and recordation. Upon issuance of the Shares, the Grantee will have all
rights of a holder of common stock of the Company, including, without
limitation, voting rights. Rights to dividends and distributions in respect of
the Shares shall be credited on the Company’s books and records and accrued in
favor of the Grantee, but shall not be paid unless and until the Restriction is
removed. Any dividends and distributions accrued under this Section 11 shall be
paid within 10 days after the Restriction is removed.

12. Transferability. The Grantee shall not sell, transfer, assign or otherwise
dispose of any Shares while such Shares are subject to the Restrictions.
Notwithstanding anything else in this Agreement to the contrary, such
Restrictions shall not apply to any transfer or gift during lifetime or death of
the Grantee to a Permitted Transferee provided that: (a) the Grantee informs the
Company of such transfer prior to effecting it; and (b) the transferee or donee
shall furnish the Company with a written agreement to be bound by and comply
with all provisions of this Agreement. For purposes of this Agreement,
“Permitted Transferee” means any trust if the trust is revocable by the Grantee
and if the Grantee is the primary beneficiary of that trust during his or her
lifetime.

13. Book Entry Registration of the Shares. The Company will issue the Shares by
registering the Shares in book entry form in the Grantee’s name and the
applicable restrictions will be noted in the Company’s records and book entry
system. No certificate(s) representing the Shares will be issued unless and
until the Restrictions have been removed. Subject to provision by the Grantee of
any documentation reasonably requested by the Company, upon written request by
the Grantee, the Company will provide such documentation as is reasonably
necessary to (a) remove any restrictions under this Agreement with respect to
the Shares, or (b) otherwise facilitate a lawful transfer of the Shares pursuant
to the terms and conditions of this Agreement.

14. Restrictive Legends. The restrictions noted in the Company’s records and any
certificate or certificates representing the Shares shall bear the following
legend in substantially the following form (as well as any other legends
required by applicable state and federal corporate securities laws) as
reasonably deemed appropriate by the Company:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF A
RESTRICTED STOCK AWARD AGREEMENT DATED EFFECTIVE AS OF MARCH 19, 2010 AND MAY
ONLY BE TRANSFERRED IN COMPLIANCE THEREWITH.

-2-

 

2



--------------------------------------------------------------------------------



 



15. Section 83(b) Election. The Grantee hereby acknowledges that he may file an
election pursuant to Section 83(b) of the Code to be taxed currently on the Fair
Market Value of the Shares (less any purchase price paid for the Shares),
provided that such election must be filed with the Internal Revenue Service no
later than thirty (30) days after the grant of such Shares. The Grantee will
seek the advice of her own tax advisors as to the advisability of making such a
Section 83(b) election, the potential consequences of making such an election,
the requirements for making such an election, and the other tax consequences of
the Restricted Stock Award under federal, state, and any other laws that may be
applicable. The Company and its affiliates and agents have not and are not
providing any tax advice to the Grantee.

16. Notices. Notices required hereunder shall be given in person or by
registered mail to the address of the Grantee shown on the records of the
Company, and to the Company at its respective principal executive offices.

17. Acknowledgment. The Grantee’s receipt of this Agreement constitutes the
Grantee’s agreement to be bound by the terms and conditions of this Agreement.
The Grantee’s signature is not required in order to make this Agreement
effective.

18. Governing Terms. Any Shares transferred pursuant to this Agreement are
subject to the restrictions, terms and conditions set forth in this Agreement
and in the National American University Holdings, Inc. 2009 Stock Option and
Compensation Plan (the “Plan”), the terms of which are incorporated herein by
reference. Notwithstanding the foregoing, the restrictions contained in Section
4(d) of the Plan shall not apply. In the event of any conflict between the terms
of this Agreement and the Plan, the terms of the Plan shall govern. Capitalized
terms used but not defined shall have the meaning ascribed thereto in the Plan.

NATIONAL AMERICAN UNIVERSITY HOLDINGS, INC.

By:   /s/ Robert Buckingham                                                  
Its   Chairman                                          
                                 

GRANTEE

  /s/ Ronald Shape                           
                                      
Ronald Shape, Ed. D.

-3-

 

3